UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54031 DC BRANDS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 20-1892264 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1685 S. Colorado Blvd, Unit S291 Denver, CO 80222 (Address of principal executive offices including zip code) (720) 281-7143 ( Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 144,420,377 shares of common stock, $.001 par value per share, as of May 13, 2013. Transitional Small Business Disclosure Format (Check one): Yes o No x DC BRANDS INTERNATIONAL, INC. Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Consolidated Statements of Stockholders' Deficit (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risks 23 Item 4. Controls and Procedures 23 PART II—OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mining Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURE 25 ITEM 1. FINANCIAL STATEMENTS DC BRANDS INTERNATIONAL, INC. Consolidated Financial Statements As of March 31, 2013 and 2012 (Unaudited) DC Brands International, Inc. Consolidated Balance Sheets As of March 31, 2013 and December 31, 2012 March 31 December 31 (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses - Total current assets Property and equipment, net Total assets $ $ Liabilities Current liabilities Accounts payable $ $ Accrued bonuses Accrued interest payable Accrued liabilities Related party payable Note payable to former officers Short-term notes payable and current portion of long-term debt(Net of Unamortized Discount of $769,615 as of March 31, 2013 and $628,328 as of December 31, 2012) Total current liabilities Long-term debt (Net of Unamortized Discount of $142,043 as of March 31, 2013 and $189,389 as of December 31, 2012) Total liabilities Stockholders' deficit Preferred Stock, $0.001 par value; 25,000,000 shares authorized Series A Preferred Stock, 100,000 shares authorized; shares issued and outstanding - 91,111 shares as of March 31, 2013 and December 31, 2012 91 91 Series B - G Preferred Stock, 100,000 shares authorized; shares issued and outstanding - 60,849 shares as of March 31, 2013 and61,943 shares as of December 31, 2012 61 62 Common Stock, $0.001 par value;5,000,000,000 shares authorized; shares issued and outstanding - 10,645,626 as of March 31, 2013 and 6,371,725 as of December 31, 2012 Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 2 DC Brands International, Inc. Consolidated Statements of Operations For the Three Months Ended March 31, 2013 and 2012 (unaudited) Three Months Ended March 31, Net Revenues $ $ Cost of goods sold Gross margin Operating Expenses General and administrative (includes share based compensation of $0 in 2013and$18,000 in 2012) Sales and marketing (includes share based compensation of $0 in 2013and $0 in 2012) Depreciation and amortization ) Total operating expenses Loss from operations ) ) Other Expense (Income) Interest expense Loss on retirement of debt Gain on sale of fixed assets ) - Total other expense (income) Loss Before Taxes ) ) Provision for income taxes (Note 6) - - Net Loss $ ) $ ) Weighted average number of common shares outstanding Basic and diluted net loss per common share $ ) $ ) The accompanying notes are an integral part of these unaudited financial statements. 3 DC Brands International, Inc. Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2013 and 2012 (unaudited) For Three Months Ended March 31, Cash used in operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization ) Common stock issued for services - Reduction of debt for use of facilities - ) Debt issued for services - Loss on retirement of debt Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses - Accounts payable ) Accrued interest payable Related party payable - Net cash used in operating activities $ ) $ ) Cash used in investing activities Sale of property and equipment - Net cash provided by investing activities $ $
